                       Case 8-19-73681-ast                  Doc        Filed 10/21/19       Entered 10/21/19 13:50:38
 Fill in this information to identify the case:
 Debtor 1    Lisa A Zuyus
             aka Lisa Ann Daly

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the EASTERN District of NEW YORK

 Case number 8-19-73681-ast


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: MTGLQ INVESTORS, L.P.                                       Court claim no. (if known): 2-1

Last 4 digits of any number you use to
identify the debtor’s account: 7297

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred                Amount

 1          Late Charges                                                                                                  (1)      $0.00

 2          Non-sufficient funds (NSF) fees                                                                               (2)      $0.00

 3          Attorneys fees                                                                                                (3)      $0.00

 4          Filing fee and court costs                                                                                    (4)      $0.00

 5          Bankruptcy/Proof of claim fees                                                         07/19/2019 (POC)       (5)    $300.00

                                                                                               07/19/2019 (Plan Review)          $350.00

 6          Appraisal/Broker's Price opinion fees                                                                         (6)      $0.00

 7          Property inspection fees                                                                                      (7)      $0.00

 8          Tax Advances (non-escrow)                                                                                     (8)      $0.00

 9          Insurance advances (non-escrow)                                                                               (9)      $0.00

 10         Property preservation expenses                                                                                (10)     $0.00

 11         Other. Specify: Payment History 410A                                                      07/19/2019          (11)   $250.00

 12         Other. Specify:                                                                                               (12)     $0.00

 13         Other. Specify:                                                                                               (13)     $0.00

 14         Other. Specify:                                                                                               (14)     $0.00



 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.



Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
                          Case 8-19-73681-ast                     Doc     Filed 10/21/19              Entered 10/21/19 13:50:38
Debtor 1 Lisa A Zuyus                                                    Case number (if known) 8-19-73681-ast
aka Lisa Ann Daly
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                        __/s/ Sindi Mncina_____________                                                    Date    __10/21/2019_
                        Signature




  Print                 __Sindi Mncina________________                                                     Title   Bankruptcy Attorney
                        First Name                      Middle Name     Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                 State         ZIP Code

  Contact Phone         470-321-7112                                                                       Email __smncina@rascrane.com_




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                          page 2
                      Case 8-19-73681-ast     Doc       Filed 10/21/19        Entered 10/21/19 13:50:38

                                              CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on ____________________________________________________________,
                                         October 21, 2019

I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Erica T Yitzhak
17 Barstow Road
Suite 406
Great Neck, NY 11021

Lisa A Zuyus
2352 Windsor Road
Baldwin, NY 11510

Marianne DeRosa
Office of the Chapter 13 Trustee
100 Jericho Quadrangle
Ste 127
Jericho, NY 11753

United States Trustee
Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722-4437


                                                                             RAS Crane, LLC
                                                                             Authorized Agent for Secured Creditor
                                                                             10700 Abbott's Bridge Road, Suite 170
                                                                             Duluth, GA 30097
                                                                             Telephone: 470-321-7112
                                                                             Facsimile: 404-393-1425

                                                                             By: _________________________
                                                                                  /s/ Alexis Van ZIlen
                                                                                    Alexis Van Zilen
                                                                                    avzilen@rascrane.com




Official Form 410S2                 Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
Case 8-19-73681-ast   Doc   Filed 10/21/19   Entered 10/21/19 13:50:38
Case 8-19-73681-ast   Doc   Filed 10/21/19   Entered 10/21/19 13:50:38
